If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    April 8, 2021
               Plaintiff-Appellee,

v                                                                   No. 352385
                                                                    Oakland Circuit Court
ROBERT DANIEL HUNT,                                                 LC No. 19-269674-FH

               Defendant-Appellant.


Before: FORT HOOD, P.J., and GADOLA and LETICA, JJ.

PER CURIAM.

        Defendant pleaded guilty to charges of second-degree home invasion, MCL 750.110a(3);
possession of less than 25 grams of cocaine, MCL 333.7403(2)(a)(v); and two counts of stealing
or retaining a financial transaction device without consent, MCL 750.157n(1). He was sentenced
as a second-offense habitual offender, MCL 769.13, to 4 ½ to 22 ½ years’ imprisonment for his
second-degree home invasion conviction, 1 to 6 years’ imprisonment for his possession of less
than 25 grams of cocaine conviction, and 1 to 6 years’ imprisonment for each of his stealing or
retaining a financial transaction device without consent convictions. We granted defendant’s
application for leave to appeal,1 and now affirm.

                                     I. BACKGROUND FACTS

        In December 2018, defendant broke into a home between midnight and 6:00 a.m. The
victims, a husband, wife, and three-year-old child, were in the house and asleep in their bedrooms.
Subsequent police investigation revealed that defendant most likely entered the house through an
unlocked sliding glass door because there were no signs of a forced entry. Once inside the house,
defendant took a laptop computer and a laptop bag, $100 in cash from the kitchen counter, and
approximately $75 in change. Hours later, defendant was arrested outside of a nearby home, where
he lived. A search of defendant’s person revealed six bags of cocaine. A search of defendant’s


1
 People v Hunt, unpublished order of the Court of Appeals, entered February 28, 2020 (Docket
No. 352385).


                                               -1-
house uncovered two checkbooks that were previously reported stolen from cars, a woman’s purse
earlier reported stolen after a separate home invasion, and the laptop and bag taken from the
victims’ home.

        Pursuant to a plea agreement, defendant pleaded guilty to the charges listed above in
exchange for dismissal of the charge of first-degree home invasion, MCL 750.110a(2)(b) (another
person lawfully present in the dwelling). At sentencing, defendant objected to the assessment of
10 points for offense variable (OV) 9 because the victims were not placed in danger of injury or
death because he neither harmed, nor threatened to harm, them. Further, defendant argued that the
victims, who were all sleeping at the time, were unaware of his presence in the home. The trial
court rejected these arguments, and assessed 10 points under OV 9. This appeal followed.

                                        II. DISCUSSION

       Defendant argues he is entitled to resentencing because the trial court erroneously assessed
10 points for OV 9. We disagree.

                                 A. STANDARD OF REVIEW

        “The interpretation and application of the sentencing guidelines present questions of law
that we review de novo.” People v Laidler, 491 Mich 339, 342; 817 NW2d 517 (2012). “We
review for clear error the trial court’s factual determinations used for sentencing under the
sentencing guidelines, facts that must be supported by a preponderance of the evidence.” People
v Dickinson, 321 Mich App 1, 20-21; 909 NW2d 24 (2017). “Clear error exists when the reviewing
court is left with the definite and firm conviction that a mistake has been made.” People v Chaney,
327 Mich App 586, 587 n 1; 935 NW2d 66 (2019) (quotation marks and citation omitted).

                                   B. LAW AND ANALYSIS

        OV 9 addresses the number of victims. MCL 777.39; People v Fawaz, 299 Mich App 55,
62; 829 NW2d 259 (2012). An assessment of 10 points is appropriate when “[t]here were 2 to 9
victims who were placed in danger of physical injury or death . . . .” MCL 777.39(1)(c). “A person
may be a victim under OV 9 even if he or she did not suffer actual harm; a close proximity to a
physically threatening situation may suffice to count the person as a victim.” People v Gratsch,
299 Mich App 604, 624; 831 NW2d 462 (2013), vacated in part on other grounds 495 Mich 876
(2013).

        Defendant does not dispute that three people were present in the residence when the home
invasion occurred. But defendant makes two assertions in support of his argument that the trial
court erred in assessing 10 points for OV 9. First, he asserts that OV 9 only applies when there
are “direct victims”—in other words, victims whose involvement in the offense went beyond a
“mere presence” to the offense. Defendant asserts the victims in this case were not the sort
contemplated by OV 9 because they were merely present inside the home on the night in question.
Second, defendant argues the danger contemplated by OV 9 cannot be on the basis of what could
have happened—rather, the trial court must only consider what actually happened. Because
defendant neither harmed the victims, nor intended to harm the victims, they were not in danger
of injury or death. Accordingly, defendant asserts the trial court erroneously assessed points for
OV 9 because the victims in this case were never placed in danger of actual harm.


                                                -2-
        We first consider defendant’s argument that OV 9 only contemplates “direct victims”
instead of those who had a “mere presence” at the scene. In making this argument, defendant cites
this Court’s holdings in People v Carrigan, 297 Mich App 513, 515-516; 824 NW2d 283 (2012),2
and People v Phelps, 288 Mich App 123, 138; 791 NW2d 732 (2010), overruled on other grounds
People v Hardy, 494 Mich 430, 438 n 18; 835 NW2d 340 (2013). Defendant contends the victims
in this case do not qualify as “victims” under OV 9 because, in sleeping through the event, they
were merely present at the time of the home invasion and not in danger of harm.

        In Carrigan, the defendant vandalized two school buildings, which resulted in property
damage. 297 Mich App at 514, 516. The trial court assessed 25 points for OV 9 because each
community member suffered property loss. Carrigan, 297 Mich App at 516. This Court
disagreed, and, instead, held that OV 9 was properly scored at zero points because the members of
the community were only indirectly harmed. Id. This Court explained that the trial court’s
reasoning, taken to its logical conclusion, “could result in a score of 25 points for OV 9 [for nearly
every criminal offense] because the community as a whole always indirectly suffers when a crime
is committed.” Id. Because the record evidence showed that “two schools, each owned by the
same school district, suffered property loss,” zero points should have been assessed as fewer than
four victims suffered property loss. Id.

         Turning to Phelps, this Court considered a situation in which the defendant was convicted
of first-degree criminal sexual conduct for the sexual assault of a teenager while her friends were
asleep in the same room. Phelps, 288 Mich App at 129. This Court determined that the trial court
erroneously assessed points for OV 9 because “[t]here was no evidence on the record to support
the conclusion that two people in this case were in danger of physical injury or loss of life . . . when
[the defendant] committed criminal sexual conduct crimes against one victim only.” Id. at 138-
139. Indeed, the evidence showed that the defendant targeted his actions solely toward the victim
and not her friends. Id. at 125-131.

        Carrigan and Phelps, when read together, evidence that a “victim” for purposes of OV 9
is one who is targeted by the defendant and suffers a personal loss associated with the charged
offense. In this case, defendant broke into a house in the middle of the night while the home’s
residents slept. The residents of the home were not merely members of the community who
suffered an indirect harm by the break-in. Instead, the residents were personally affected and
directly harmed by the break-in. Thus, the victims in this case are factually distinguishable from
the community in Carrigan because the victims here were directly and personally damaged by
defendant’s conduct. Accordingly, the residents of the home were not indirect victims.

       We next consider defendant’s argument that OV 9 requires the victims to in fact be in
danger of actual harm. In making this argument, defendant suggests that because he did not
attempt or intend to harm the victims, there was no “danger of physical injury or death.” Our
Supreme Court’s decision in People v Morson, 471 Mich 248, 261-262; 685 NW2d 203 (2004), is


2
  We note that defendant asserts that Carrigan stands for the proposition that a person’s mere
presence at the scene of a crime does not create a presumption that the person was placed in danger.
However, it appears that defendant mistakenly cited Carrigan because it did not involve the issue
of presence at a crime scene. See generally Carrigan, 297 Mich App at 513-516.


                                                  -3-
partially instructive on this issue because it emphasizes that a person may be a victim under OV 9
even when that person is not a victim of the sentencing offense. In Morson, the trial court assessed
10 points for OV 9 because there were two victims—the victim who was robbed of her purse and
the bystander who tried to stop the robbery. Id. at 251-253. The Court determined that both were
victims for purposes of OV 9, stating that even though “[the victim] was the only person actually
robbed, [the bystander], who . . . responded to [the victim’s] call for help, was also ‘placed in
danger of injury or loss of life’ by the armed robbery of [the victim].” Id. (citation omitted).

        Defendant argues that the facts of this case are distinct from Morson because the residents
of the home were not subject to the danger of harm, unlike the bystander in Morson. Defendant’s
argument is unpersuasive because home invasions, when the occupants are inside the home, are
inherently dangerous. Indeed, the United States Supreme Court recognized this inherent danger
in a case about burglary3: “Burglary is dangerous because it creates the possibility of a violent
confrontation between the offender and an occupant, caretaker, or some other person who comes
to investigate.” Quarles v United States, ___ US ___, ___; 139 S Ct 1872, 1879; 204 L Ed 2d 200
(2019) (quotation marks and citation omitted). Furthermore, this Court has stated that “close
proximity to a physically threatening situation may suffice to count the person as a victim,” for
purposes of OV 9. Gratsch, 299 Mich App at 624. Because the residents were in the home during
the inherently dangerous night-time home invasion, they were placed in danger of physical injury
or death.

        This conclusion is consistent with this Court’s rationale for upholding an assessment of 10
points for OV 9 in People v Waclawski, 286 Mich App 634, 684; 780 NW2d 321 (2009). In
Waclawski, the defendant was convicted of three counts of criminal sexual conduct for taking
photographs of minor boys that depicted a variety of sexual situations. Id. at 641-642. Each
photograph was taken on a different day, so the defendant argued that each photograph established
that there was only one victim present for each instance of sexual abuse. Id. at 682. This Court
disagreed, stating that the three boys often stayed the night at the defendant’s house together, and
it was reasonable to infer that the three were all there when each photograph was taken. Id.
Because there were three victims who were placed in danger of injury, an assessment of 10 points
for OV 9 was warranted. Id.




3
  The definition of the statutory term burglary is substantially similar to the Michigan crime of
home invasion. Compare Taylor v United States, 495 Mich 575, 599; 110 S Ct 2143; 109 L Ed 2d
607 (1990) (stating that burglary is an “unlawful or unprivileged entry into, or remaining in, a
building or structure, with intent to commit a crime.”), with MCL 750.110a(2) (providing that
first-degree home invasion is when a person “breaks and enters a dwelling with intent to commit
a felony, larceny, or assault in the dwelling,” and the person is armed with a dangerous weapon or
another person is lawfully in the dwelling).


                                                -4-
         Our holding in Waclawski evinces our belief that victims need not have an awareness of
the potential danger for OV 9 to apply. Further, the dangerous nature of a home invasion shows
that its victims are of the sort contemplated under OV 9 so long as they were present at the time
the home invasion occurred. Accordingly, the trial court did not err when it assessed 10 points
under OV 9.

       Affirmed.



                                                           /s/ Karen M. Fort Hood
                                                           /s/ Michael F. Gadola




                                               -5-